Name: Commission Regulation (EEC) No 139/91 of 21 January 1991 on transitional measures applicable after the unification of Germany in the sheepmeat sector
 Type: Regulation
 Subject Matter: international security;  political geography;  animal product
 Date Published: nan

 No L 16/ 16 Official Journal of the European Communities 22. 1 . 91 COMMISSION REGULATION (EEC) No 139/91 of 21 January 1991 on transitional measures applicable after the unification of Germany in the sheepmeat sector HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of Germany unification ('), and in particular Article 3 thereof, Whereas it is necessary, in order to ensure the stability of the Community market, to guarantee the performance of arrangements concluded in respect of products of origin in the territory of the former German Democratic Repu ­ blic ; Whereas Germany should therefore be authorized to pay from national funds an export refund for the products concerned ; Whereas the period for which the operations may take place should be determined so as to facilitate the execu ­ tion of the exports in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goats. Article 1 Up to a maximum limit of 10 000 tonnes, carcase weight equivalent, Germany is hereby authorized to grant from national funds an export refund on products of the sheep ­ meat sector originating in the territory of the former German Democratic Republic and which are the subject of arrangements concluded before 30 June 1991 . Article 2 Products referred to in Article 1 must be exported from the Community prior to 31 December 1991 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission ') OJ No L 353, 17 . 12. 1990, p. 23 .